Citation Nr: 1121160	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-16 503A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for service-connected scars of the right buttock, right hand, neck and ear.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected shrapnel wound of the left arm, muscle group III.

4.  Entitlement to a compensable disability rating for service-connected shell fragment wound of the upper left lateral arm, residual scar.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected scar, left upper mandible (cheek).

6.  Entitlement to service connection for left shoulder arthritis.

7.  Entitlement to service connection for tinnitus.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss. 

9.  Entitlement to service connection for neurological impairment of the left shoulder.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to service connection for chronic tendonitis, left shoulder, including as secondary to service-connected residuals, shell fragment wound, left upper extremity; damage, muscle group III.

12.  Entitlement to an initial compensable disability rating for service-connected mild hypesthesia of the left upper mandible as secondary to service-connected scar, left upper mandible (cheek).

13.  Entitlement to service connection for scar, left buttock, shell fragment wound.
 

REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse
ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1951 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2006, May 2009 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran and his spouse appeared and testified at a hearing held at the RO before a Decision Review Officer in May 2010.  A copy of the transcript of this hearing has been associated with the claims file.


FINDING OF FACT

On May 24, 2011, the Board received notification from the Social Security Administration that the Veteran had died February [redacted], 2011.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.




		
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


